Citation Nr: 1626257	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-06 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to September 25, 2013, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and P.W.

ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for PTSD and assigned an initial 30 percent rating, effective September 16, 2010.  Thereafter, the Veteran perfected an appeal as to the propriety of the initially assigned rating.

During the course of the appeal, in a December 2013 rating decision, the RO increased the evaluation of PTSD to 70 percent, effective September 25, 2013.  These staged ratings do not represent the maximum disability ratings assignable for this disability, and the Veteran has not indicated that the current staged ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

The Veteran and P.W. testified at a Board video-conference hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing has been associated with the record.  Also at such time, the undersigned held the record open 30 days for the receipt of additional evidence.  

After the hearing, the Veteran submitted additional evidence in December 2015.  This new evidence is subject to initial review by the Board because the Veteran filed his substantive appeal in February 2014, which was after February 2, 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective, and he has not requested in writing that the AOJ initially review such evidence.  See 38 U.S.C. § 7105(e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.  Moreover, as his claims are being remanded, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review all submitted documents in the readjudication of such issues. 

In an August 2015 rating decision, the RO denied entitlement to a TDIU.  The Veteran filed a notice of disagreement (NOD) in September 2015.  A statement of the case (SOC) has not been issued.  Although the filing of an NOD generally requires issuance of an SOC, the TDIU issue in this case has been raised as a component of the increased rating claim on appeal.  Thus, it is presently in appellate status before the Board and does not require issuance of an SOC.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this regard, a remand is necessary to (1) obtain relevant medical records and (2) arrange for a new VA examination.  

(1) Medical Records

The Veteran testified at his Board hearing that he has had ongoing treatment with the Chatsworth Vet Center and the Sepulveda Veterans Complex.  See Board Hr'g Tr. 4.  Currently, the claims file does not include records from Chatsworth Vet Center.  The Sepulveda records have been obtained through June 2011.  Upon remand, the outstanding records from these facilities should be obtained.  

The Veteran also testified that he stopped working in 2011 on state disability and ultimately received Social Security disability benefits.  See Board Hr'g Tr. 8.  As those state disability records also appear relevant, but are not in the custody of a federal agency, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  Furthermore, any records from the Social Security Administration (SSA) should also be obtained.

(2) VA Examination

At his November 2015 Board hearing, the Veteran indicated that the last VA examination conducted in September 2013 did not adequately represent the severity of his disability, and that his condition had worsened since that VA examination.  See Board Hr'g Tr. 3-4.  In light of these contentions, a remand is necessary to arrange for new VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he submit or authorize VA to obtain all non-VA records, to specifically those records related to his state disability application.  Make at least two (2) attempts to obtain records from the identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain outstanding VA treatment records dated from the Chatsworth Vet Center and Sepulveda VA medical center.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should request that the Social Security Administration  furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination. All reasonable attempts should be made to obtain any identified records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Afford the Veteran a VA examination in order to determine the current nature and severity of his PTSD.  

The examiner is specifically requested to describe all signs and symptoms of PTSD in detail, as well as their resulting impact on the Veteran's social and occupational functioning.   

Any opinion expressed should be accompanied by supporting rationale.   

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

